Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Election filed February 11, 2021 in response to the Office Action of December 14, 2020 is acknowledged and has been entered. 
Claim 1-23 are currently pending. Claims 19-21 are withdrawn due to a Restriction Requirement. Claims 1-18 and 22-23 are under examination.

Election/Restrictions
Applicant elects without traverse the invention of Group I, claims 1-18 and 22-23, drawn to a composition comprising a heterocyclic ring, a synthetic stem and a biological molecule wherein the heterocyclic ring is covalently linked to the synthetic stem and non-covalently associated with the biological molecule. In response to species election request for the invention of Group I, Applicant elects pyridinium heterocycle for the species of heterocyclic ring; unsubstituted hydrocarbon chain for the species of synthetic stem; protein for the species of biological molecule. Upon review and reconsideration the species of biological molecule are rejoined for consideration. 
Claims 6-7 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.

Priority
Acknowledgement is made that this application is a U.S. Continuation Application of International Application No. PCT/US2017/49451 filed on August 30, 2017, which claims priority to U.S. Provisional Application 62/381,134 filed on August 30, 2016.

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Page 8, paragraph [0062] in the specification contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, 
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
	APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14,  and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "about 3 to about 10" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim is indefinite. 
The term "partially reversible" in claim 16 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim is indefinite.  
Claim 14 recites the limitation “said heterocyclic rings" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 12 refers to the singular heterocyclic from claim 1. 
Claim 17 recites the limitation "said small molecule drug" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 uses the term “of same kind” in line 3. The term “same kind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bound of the invention. The specification does not teach at what point a biological molecules are considered to be “same kind”.  Accordingly, it fails to delineate 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim is drawn to said heterocyclic ring is positively charged over a pH range of about 3 to about 10. The specification teaches various heterocyclic rings (Figs 8-9). However, the specification does not disclose any specific heterocyclic ring which is positively charged over a pH range about 3 to about 10.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
	As was well-known in art, the Henderson –Hasselbalch equation plays a pivotal role in teaching acid-base equilibrium. A host of related phenomena can be evaluated with this equation including protonization (Abstract and Introduction, Po, Journal of Chemical Education, 78, 11, 1499-1503, Publication Year: 2001). Based on the equation, a compound can give up protons or receive them dependent on both pKa and pH. For example, Jiang (Jiang et al., Scientific Reports, 5:9104, Publication Date: 2015-03-16) teaches that the pyridine ring has a pKa value around 5.2 (page 3, col. 1, para. 1). Thus, pyridine ring is deprotonated when pH is exceeds 5.2. Jiang showed that 
At the time of filing, applicants are not in possession of the heterocyclic ring that is positively charged over a pH range about 3 to about 10. There is no specific guidance at the structure of the heterocyclic ring. The specification does not describe physical and chemical properties associated with the heterocyclic ring that would allow it to be positively charged over the claimed pH range. Thus the disclosure does not allow one of skill in the art to visualize or recognize the structure of the heterocyclic ring required to practice the claim invention and, therefore, does not meet the written description requirements.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 is drawn to said heterocyclic ring is positively charged over a pH range about 3 to about 10.  Various heterocyclic rings are generically described only (Figs. 8-9). However, when one goes to the specification to identify the representative species of this large genus (heterocyclic ring), none of the rings have shown the property of positively charged over a pH range about 3 to about 10. Therefore, Applicant seeks to represent the genus of heterocyclic rings positively charged over a pH range about 3 to about 10 without any working example. 
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-12, 14, 16 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski (Kowalski et al., European Journal of Pharmaceutics and Biopharmaceutics, 89,40-47, Publication Date: 2014-11-25, cited in IDS), as evidenced by Sherman (Sherman, Encyclopedia of Reagents for Organic Synthesis, https://doi.org/10.1002/047084289X.rp280, Publication Date: 2001-04-15) and Martinez (Martinez et al., Chem. Sci., 2012, 3, 2191-2201, Publication Year: 2012).
Claim 1, 14 and 22-23 are drawn to a composition comprising a heterocyclic ring, a synthetic stem, and a biological molecule (or multiple copies of the biological molecules) wherein the heterocyclic ring is (a) covalently linked to the synthetic stem and (b) non-covalently associated with the biological molecule.
Kowalski teaches “SAINT”-liposome-polycation particles as a new carrier for delivery of siRNA (Abstract). 
Kowalski teaches that the siRNA carrier is based on cationic pyridinium-derived lipid: 1-methyl-4-(cis-9-dioleyl)methyl-pyridinium-chloride (SAINT-C18) (page 40, col. 2), which can form SAINT-DOPE (1,2-dioleoyl-sn-glycero-3-phosphoethanolamine) complex (page 40, col. 2, Fig. 1). The complex contains a pyridinium heterocyclic ring covalently linked to a synthetic stem. 
Kowalski teaches that SAINT-DOPE liposome can encapsulate siRNA-protamine or siRNA-DNA-protamine complex (Fig. 1). Both non-PEGylated and 10% PEG S-LPD and S-LP displayed a high efficiency of siRNA encapsulation (Fig. 3B and C, page 44, col. 1, para. 3). SAINT-DOPE-siRNA/Protamine complexes showed increase in zeta-
Kowalski teaches that S-LPD and S-LP are thus novel SAINT-based siRNA delivery systems that may offer an improvement in in vivo siRNA delivery to disease associated endothelial cell subsets in different vascular segments (page 47, col. 1, para. 3).
Kowalski teaches that multiple copies of biological molecules (siRNA, protamine) linked to the synthetic stem (Fig. 1):

    PNG
    media_image1.png
    243
    800
    media_image1.png
    Greyscale

Therefore, the SAINT liposomes carrying siRNA reads on all the limits Claims 1, 14 and 22-23.
Regarding Claim 2-4, Kowalski teaches that nonencapsulated siRNA was entirely degraded in the serum within 4 h, whereas formulation into S-LPD and S-LP preserved the integrity of siRNA for 24 h (Materials and Methods 2.7, and Fig. 4C).
Kowalski teaches that siRNA and S-LPD or S-LP complexes are stable under assay condition, which contain the anti-chaotropic agent phosphate (PBS) (page 44 Col. 1-2 bridging paragraph, Materials and Methods 2.8), indicating that the interaction is hydrophobic interactions, as recognized by the instant application ([00119]).

Regarding Claims 5, the 1 (1-methyl-4-(cis-9-dioleyl)methylpyridinium-chloride) cationic lipid contains an unsubsituted hydrocarbon.  See GENTAUR Molecular Products, (Saint-solid-1 cationic, lipid http://www.genoprice.com/saint-solid-1_cationic_lipid.htm 05/29/09).
 Kowalski teaches that 10 mol% PEG was considered optimal for PEGylated formulation (page 43-43 bridging paragraph).
Regarding Claims 8-11, Kowalski teaches SAINT is a cationic pyridinium-derived lipid (Abstract), positive charged under physiological assay conditions, i.e. around neutral pH (Fig. 1).
Regarding Claim 12, Kowalski teaches that protamine is a small cationic protein with high arginine content that is FDA approved for parenteral administration (page 41, col. 1 para. 2).
Regarding Claim 16, Kowalski teaches that the use of SAINT: DOPE in the formulation of S-LPD and S-LP could significantly improve siRNA release (reversible) from the carrier and the endosomes by allowing more effective hexagonal phase transition (page 46, col. 2, para. 1).
Regarding Claim 9, pyridine is water miscible, as evidenced by Sherman (Abstract, Solubility).

1-3, 8, 9, 10-12, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (Lin et al., J Fluoresc 2016, 26:1511-1520, Publication Date: 2016-06-15, cited in IDS), as evidenced by Sherman (Sherman, Encyclopedia of Reagents for Organic Synthesis, https://doi.org/10.1002/047084289X.rp280, Publication Date: 2001-04-15).
.
Regarding Claims 1-3, 8-12, and 22-23 Lin teaches a compound 5 which has a pyridinium ring covalently linked to a synthetic stem as shown below (page 1513, Scheme 1):

    PNG
    media_image2.png
    226
    282
    media_image2.png
    Greyscale

Lin teaches that compound 5 can bind through strong binding formed between the cationic N-pyridinium unit and the anionic phosphate of DNA (page 1515, col. 2, para. 4).
Lin teaches that with the addition of BSA, the compound was included into a hydrophobic cavity with lower polarity inside BSA molecule (page 1516, col. 2, para. 2). 
Lin teaches that the compound can interact with HSA protein as well (page 1517, col. 2, para. 3, and Fig. 11).
Lin teaches that the binding constants between the new dye and BSA and HSA were 8.91 × 107 and1.86×10 M−1 respectively (page 1519, Conclusion).

Regarding Claim 9, pyridine is water miscible, as evidenced by Sherman (Abstract, Solubility).
Regarding claim 11, the pyridinium ring is positively charged at pH 7.4 (Scheme 1 and page 1515, col. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13, 15, and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (Kowalski et al., European Journal of Pharmaceutics and Biopharmaceutics, 89,40-47, Publication Date: 2014-11-25, cited in IDS), as applied to claims 1-5, 7-12, 14, 16 and 22-23, and further in view of Jhaveri (Jhaveri et al., Frontiers in Pharmacology, 2014, 5, Article 77, Publication Date: April 2014). 
Regarding claim 13, as set forth above, Kowalski teaches a composition of claim 1 (PEG-DSPE micelles). However, Kowalski does not explicitly teach more than one copies of the heterocyclic ring is covalently linked to said synthetic stem. 
Regarding to claims 17-18, as set forth above, Kowalski teaches a composition of claim 12, wherein the biological molecule is a protein. However, Kowalski does not explicitly teach that a small molecule drug is covalently attached to said synthetic stem.

Jhaveri teaches that about 40% of currently marketed drugs and up to 75% compounds currently under development have been suggested to be poorly water soluble (page 2, col. 2, para 3).
Jhaveri teaches that the most important advantage of polymeric micelles is their ability to solubilize poorly water soluble or hydrophobic drugs within their core thus enhancing their bioavailability (page 2, col. 2, para 3).
Jhaveri teaches a composition that biotin and folic acid (heterocyclic compounds) is covalently linked to the synthetic stem (Table 2).
Jhaveri teaches a composition that folic acid (a drug) is covalently linked to the synthetic stem (p. 4-Active Targeting of Polymeric Micelles, Table 2 and Figures 3 and 7).
Jhaveri further teaches to engineer micelles having two or more different modifications that enable them to simultaneously or sequentially perform important therapeutic and diagnostic functions. Such micelles can combine a number of distinct functions or properties within a single carrier (a synthetic stem) (page 8, col. 2, para. 2, Fig. 4).
Regarding claim 15, Jhaveri further teaches the hydrophobic drug interacts with the synthetic stem in a non-aqueous phase (core of micelles), and siRNA interaction in an aqueous phase (hydrophilic portion of micelles), see Figure 4.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the composition of Kowalski and to add additional 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642